IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





AP-75,726


EX PARTE BRENDA JOYCE FRANKLIN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 700538-C IN THE 339TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.  Womack, J., filed a concurring opinion.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of less
than one gram of cocaine and sentenced to twenty-five (25) years' imprisonment.  Her habeas
application challenging the sentence was granted and the case was remanded to the trial court for a
new punishment hearing.  See Ex parte Franklin, No. AP-75,058 (Tex. Crim. App. December 15,
2004) (not designated for publication) (citing Mancuso v. State, 919 S.W.2d 86 (Tex. Crim. App.
1996).  Following the new hearing, Applicant was sentenced to ten (10) years' imprisonment.
	Applicant contends that her ten year sentence is also illegal because it is outside the sentencing
range for a state jail felony offense.  The trial court recommends granting relief because Applicant's
sentence is contrary to this Court's holding in State v. Mancuso, 919 S.W.2d 86 (Tex. Crim. App.
1996).  However, that is not the reason Applicant's sentence is illegal. Applicant's punishment is
outside the statutorily mandated sentencing range for a state jail felony offense committed on August
10, 1995.  See, e.g., Ex parte Mabry, 137 S.W.3d 58, 62 (Tex. Crim. App. 2004). The applicable
punishment range in Applicant's case is between 180 days and 2 years. See Tex. Penal Code §
12.35(a)(Vernon 1994).  The trial court's underlying recommendation is supported by the record. 	
	Relief is granted.  The sentence in Cause No. 700538 in the 339th Judicial District Court of
Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County
for a new punishment hearing. 
Delivered: August 22, 2007
Do Not Publish